Citation Nr: 0905937	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota



THE ISSUE

Entitlement to vocational and rehabilitation services under 
the provisions of Chapter 31, Title 38, United States Code.  



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from October 2004 to December 
2005, and more than three months of prior unspecified active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 adverse determination by 
the Vocational Rehabilitation and Employment (hereinafter 
VR&E) Division of the Department of Veterans Affairs Regional 
Office in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  Service connection has been established for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling; cervical strain, evaluated as 10 percent 
disabling; and healed radial head fracture of the right 
elbow, evaluated as noncompensable.  The combined evaluation 
is 40 percent.  

2.  The evidence shows that the Veteran's service-connected 
disabilities produce functional limitations.  

3.  The evidence, overall, shows that the Veteran has managed 
to overcome the effects of the impairment of employability; 
thus, he does not have an employment handicap.  


CONCLUSION OF LAW

The requirements for vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3101, 3102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 21.40, 21.50, 21.51 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) held that VA's duties to notify and assist contained 
in the Veterans Claims Assistance Act (VCAA) are not 
applicable to cases involving the waiver of recovery of 
overpayment claims because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  As Chapter 31 
contains its own notice provisions, it follows that because 
the statute at issue in this matter is found in Chapter 31 
rather than in Chapter 51, VA's duties to notify and assist 
contained in the VCAA are not applicable to this claim.  Id.; 
see also Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay 
v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

The provisions of Chapter 31, Title 38, United States Code, 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. 
§ 3100.  Generally, a veteran is entitled to a program of 
vocational rehabilitation if he has a service-connected 
disability that is rated 20 percent disabling or more, and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. 
§ 21.40.  

An employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.51(b).  The 
term "impairment" is defined as a restriction on 
employability caused by the veteran's service and nonservice-
connected disabilities, deficiencies in education and 
training, negative attitude towards the disabled, and other 
pertinent factors.  38 C.F.R. § 21.51(c).  

An "employment handicap" does not exist when either the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his 
control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.51(f)(2).  

The Veteran is service-connected for PTSD, evaluated as 30 
percent disabling; cervical strain, evaluated as 10 percent 
disabling; and healed radial head fracture of the right 
elbow, evaluated as noncompensable.  The combined evaluation 
is 40 percent.  The Veteran's only non service-connected 
disability is a plantar wart on the right heel.  

It is undisputed that the Veteran has a service-connected 
disability compensable at 20 percent.  The critical question 
then, is whether he is in need of rehabilitation to overcome 
an employment "handicap."  

The Board acknowledges that the Veteran's service-connected 
disabilities constitute an impairment to employment.  The 
combined 40 percent rating is itself a recognition of some 
industrial impairment.  38 U.S.C.A. § 1155 (West 2002).  This 
is not in dispute.  However, if he has overcome the effects 
of impairment of employability, he does not have an 
"employment handicap" for VA vocational rehabilitation 
purposes.  Under VA regulations, when a veteran who is 
qualified for suitable employment does not obtain or maintain 
such employment for reasons within his control, VA must find 
that an "employment handicap," as VA defines such a 
handicap, does not exist.  

In the present case, the Veteran has a Bachelor of Psychology 
degree and worked as a contract outreach case manager for the 
homeless from August 2006 to May 2007.  While working in this 
capacity, he completed a certificate program for Emergency 
Medical Technician (EMT), and now seeks additional vocational 
education to complete his EMT training with the hope of 
finding employment as a paramedic.  Prior to that, the 
Veteran worked as a contract mental health practioneer for 11 
months, and reportedly that he quit that job in September 
2004, to attend school.  

The Veteran does not claim, nor does the evidence show that 
he has any impairment which would affect his ability to 
prepare for, obtain, or retain employment consistent with his 
current educational background and work experience.  The 
Veteran has a degree in psychology and has worked more than 
two years in the filed of social services which, 
incidentally, is one of the two career fields that he 
reported a strong interest in working.  (See June 2006 
Rehabilitation Needs Inventory).  Other than a desire to work 
as a paramedic, the Veteran has not offered any explanation 
or rational as to why his current field of expertise presents 
an impediment to employment.  The Veteran did report in May 
2007 that he had recently been let go from his job, but he 
did not offer any indication that this was a consequence of 
impairment resulting from service-connected disability.  The 
Board is cognizant that his service-connected psychiatric 
disorder could potentially present problems working with the 
homeless or mental handicapped.  However, employment as an 
EMT would certainly present similar difficulties with respect 
to his emotional state, and perhaps even more problems due to 
the physical demands of the job, vis-à-vis, aggravation of 
his service-connected cervical spine disability.  

The Board is sympathetic to the Veteran's desire to obtain 
additional EMT training and his belief that he would be 
successful in that field.  However, he has not submitted any 
evidence that his disabilities result in an employment 
handicap (as defined by VA regulations), and the Veteran has 
never contented that he is currently unemployed due to a lack 
of skills.  The fact that the Veteran now wishes to change 
employment fields does not provide a basis to find that he is 
unable to successfully maintain employment at this time.  

Therefore, the Board must find that the Veteran does not have 
an employment handicap, and is not entitled to vocational 
rehabilitation under Chapter 31.  

In sum, the evidence demonstrates that the Veteran is not 
entitled to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.   




		
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


